DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-9 are currently pending.

Allowable Subject Matter
Claim 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	a. The closest prior art, Tong (CN110364658A, a machine translation). Tong discloses a battery pack body and a battery (battery comprising, protective box (1)) wherein the battery pack body is of a hollow cuboid structure (see… figure 1), fixed seats are fixed at two ends of the inner bottom of the battery pack body (support pin (2), figure 1), first fixed shafts are fixed between the two fixed seats (adjusting rod 6), the first fixed shafts are slidably connected with a mounting seat in a sleeving mode (The support pin 2 the outside is sleeved with a fixing block 3. support foot 2 is fixedly mounted with a movable plate 4, see Figure 2) but does not disclose or suggest a first sliding groove is formed in the top of the mounting seat, second fixed shafts are fixed in the first sliding groove, the two ends of the second fixed shafts are slidably connected with first sliding blocks, the tops of the first sliding blocks are slidably connected with a first shell in a sliding mode, a buffer plate is fixed to the top of the first shell, threaded rods are rotatably connected to the inner walls of the battery pack body through bearings respectively, the threaded rods are inserted into the battery pack body and connected with a second shell, a fourth fixed shaft is fixed into the second shell, second sliding blocks are slidably connected to the two ends of the fourth fixed shaft, connecting rods are rotatably connected to the side faces of the two second sliding blocks respectively, a clamping block is rotatably connected to one end of each of the connecting rods, a third fixed shaft is fixed to the side face of the battery, the third fixed shaft is slidably connected with the clamping block, and a seal cover is mounted on the top of the battery pack body.
	It would not have been obvious at the time of the invention to provide a first sliding groove is formed in the top of the mounting seat, second fixed shafts are fixed in the first sliding groove, the two ends of the second fixed shafts are slidably connected with first sliding blocks, the tops of the first sliding blocks are slidably connected with a first shell in a sliding mode, a buffer plate is fixed to the top of the first shell, threaded rods are rotatably connected to the inner walls of the battery pack body through bearings respectively, the threaded rods are inserted into the battery pack body and connected with a second shell, a fourth fixed shaft is fixed into the second shell, second sliding blocks are slidably connected to the two ends of the fourth fixed shaft, connecting rods are rotatably connected to the side faces of the two second sliding blocks respectively, a clamping block is rotatably connected to one end of each of the connecting rods, a third fixed shaft is fixed to the side face of the battery, the third fixed shaft is slidably connected with the clamping block, and a seal cover is mounted on the top of the battery pack body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728